DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 10, 14, and 20 have been amended by Applicant’s submission filed 30 June 2022.
Claims 1-20 are pending and have been examined herein. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Eligibility Step 1
Claims 1-20 are directed to a server, method, or non-transitory computer-readable medium and thus fall into at least one statutory category.  (Eligibility Step 1: YES).
Eligibility Step 2A Prong One
Independent claim 1 recites or substantially recites the limitations of:
receiving [...] a request to register the expired payment card for a post-usage service, the post-usage service enabling the cardholder to use the expired payment card for a plurality of payment card transactions, the request being initiated simultaneously with a request to register, [...] one or more of a mobile number and an email address of the cardholder for [...] banking [...] by the cardholder; associating, [...] the expired payment card [...] for the post-usage service based on the request; receiving, [...], a payment transaction request, the payment transaction request comprising transaction details and an expiry identifier, wherein the expiry identifier indicates that the payment card transaction uses the expired payment card and the transaction details comprise expired card data associated with the expired payment card; determining, [...], that the expired payment card is associated [...]for the post-usage service, wherein the payment transaction request is not refused using the expired payment card upon determining that the expired payment card is registered for the post-usage service; retrieving [...] reissued card data associated with a reissued payment card, the expired card data and the reissued card data being transmitted [...] for registration for processing payment card transactions using expired payment cards and is updated when existing cards expire and new cards are issued; requesting authorisation, [...] to proceed with the payment card transaction using the transaction details and the reissued card data, the transaction details being received in the payment transaction request without a reinitiated payment transaction request; and transmitting, to, a payment transaction response indicating an approval or a refusal for the payment card transaction to proceed based on an authorisation response [...] to the requested authorisation.. 
This recited subject matter, which involves the use of a payment card for a plurality of payment card transactions, falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions: sales activities or behaviors; and managing interactions between people. See MPEP § 2106.04(a)(2)(II).
Eligibility Step 2A Prong Two
The additional claim elements are a server comprising at least a computer processor and a data storage device, a computerized network, an issuer server, online banking or for mobile banking application at a computing device, a payment network database, an acquirer server, payment network server, and an issuer server.
The Specification describes the components generically. For example:
in paragraph [0027] of the Specification,  a "payment card" is said to refer to "any electronic cashless payment vehicle associated with a payment account, such as a credit card, a debit card, a prepaid card, a charge card, a membership card, a promotional card, a frequent flyer card, an identification card, a prepaid card, a gift card, and/or any other payment device that may hold payment account information, such as mobile phones, Smartphones, personal digital assistants (PDAs), key fobs, transponder devices, NFC-enabled devices, and/or computers.";
 
according to paragraph [0027] of the Specification, the terms "component," "module," "system," "apparatus," "interface," "or the like are generally intended to refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution;"
 
and according to paragraph [0030] of the Specification, "the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter."

The additional claim elements are recited at a high-level of generality; and so, merely generally link the use of the judicial exception to a particular technological environment of networked computers and do not impose any meaningful limits on practicing the abstract idea. The claimed invention does not improve the functioning of a computer or improve another technology or technical field.  Thus, the judicial exception is not integrated into a practical application. 
Eligibility Step 2B

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims. See MPEP § 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).  The claims are not patent-eligible. Independent claim 1 encompasses the same or substantially the same scope as independent claims 10 and 20 and are rejected for the same reason.
Dependent claims 2-9 and 11-19
Dependent claims 2-4, 9, and 11-12 include details related to authentication of the user of the card such as PIN, signature, biometrics, gesture, voice command, or one-time password. Claims 5 and 14 recite determining the validity of card data and storing the card data.  Claims 6 and 15 recite determining if an acquirer institution and issuer institution can be identified and transmitting a refusal based on this condition; Claims 7, 16, and 17 recite conditioning refusal on an expiry period threshold. Claims 8 and 18 recite a transaction amount threshold condition for refusal. Claim 13 recites the inclusion of an expiry identifier. This recited subject matter, which adds details to authorizing a payment or authenticating the card user, also falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions: sales activities or behaviors; and managing interactions between people. See MPEP § 2106.04(a)(2)(II). The claims recite no additional elements. Accordingly, the dependent claims merely narrow the abstract idea identified above, and are rejected for the same reason. 
Claim 19 specifies that the payment request is received from  an automated teller machine or a point-of-sale terminal. These additional claim elements are recited at a high-level of generality; and so, also merely generally link the use of the judicial exception to a particular technological environment of networked computers. Accordingly, claim 19 is not patent-eligible for the same reason as claim 1.
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Applicant argues at page 11, that registration of the expired payment card for a post-usage service is for a plurality of payment transactions and thus results in reduced network data consumption and processing over multiple transactions. This argument has been considered, but is not persuasive. Any reduction in data consumption and processing derives from an improvement in the business idea of enabling the use of expired credit cards for post-card expiration transaction, rather than a technological improvement.
Applicant argues at page 11, that the request being initiated simultaneously with a request to register, with an issuer server, one or more of a mobile number and an email address of the cardholder for online banking or for mobile banking application at a computing device by the cardholder" as recited in claim 1 (emphasis added), the claimed invention does not impose additional network and processing requirements of receiving a registration request.  This argument has been considered, but is not persuasive as to the eligibility of the claims under 35 U.S.C. § 101. The timing and content of registration of a mobile number and email is a business decision or an improvement in the business idea, rather than a technological improvement and does not support eligibility under 35 U.S.C. § 101.
At page 11, Applicant argues the claimed invention provides improvement to the technological environment of networked computers (such as a payment network server) by reducing network and processing requirements for transactions initiated using an expired payment. This argument has been considered, but is unpersuasive. Any reduction in data consumption and processing derives from an improvement in the business idea of enabling the use of expired credit cards for post-card expiration transaction, rather than a technological improvement.
At pages 11-12, the applicant argues that any abstract idea is integrated into a practical application because absent the invention, an expired card would first be attempted to be used and declined and then a second card would be needed to complete a transaction, thus requiring at least two roundtrips for performing the transaction rather than the one recited in the Application. This argument has been considered, but is unpersuasive. Any reduction in data consumption and processing derives from an improvement in the business idea of enabling the use of expired credit cards for post-card expiration transaction, rather than a technological improvement.
At pages 12-13, the applicant argues that the claimed invention provides a practical application of using an expired payment card for a transaction and is a technological improvement resulting in reduced network and processing requirements. This argument has been considered, but is unpersuasive. Any reduction in data consumption and processing derives from an improvement in the business idea of enabling the use of expired credit cards for post-card expiration transaction, rather than a technological improvement.
At page 13, the applicant argues that the claimed invention similar to Office Example 40 and is a technological improvement resulting in reduced network and processing requirements. This argument has been considered, but is unpersuasive. 	Example 40, claim 1 involves a particular improvement in collecting traffic data that provides a specific improvement over prior systems that results in improved network monitoring.  Example 40 in contrast, collects “traffic data” in the first step of the claim and then only collects “additional traffic data” when a threshold is met. There is no similar technological improvement associated with the present claims, as they merely limit the abstract idea of registering and enabling the use of expired credit cards for post-card expiration transaction to a particular technological environment or amount to mere instructions to apply the abstract idea on a computer.
At pages 13-14 the applicant argues that invention is non-conventional, non-generic arrangement of known conventional pieces and represents significantly more than the abstract idea by overcoming a technical problem in the prior art of not having the capability to register the expired payment card for a post-usage service, the request initiated simultaneously with a request to register a mobile number and email address and transmitting reissued card data when the issuer server registers card transactions using expired payment cards.
This argument has been fully considered, but is unpersuasive. The novel abstract idea of processing a payment transaction using an expired payment card and simultaneously registering an email or mobile number is merely being limited to the technological environment of networked computers using generic elements (identified, above) and thus does not provide an inventive concept under Step 2B by providing a technological solution to a technological problem. See MPEP 2106.05(a) citing the examples of DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016) or "technology-based solution.” See MPEP 2106.06(b) citing BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1241 (Fed Cir. 2016). Any reduction in data consumption and processing derives from an improvement in the business idea of enabling the use of expired credit cards for post-card expiration transaction, rather than a technological improvement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	US 20200356987 A1 to Truax; Garrett et al. discloses a system for automatically reissuing a prepaid device for an expired account upon detecting a funding event associated with the expired account.
b.	US 20160155124 A1 to Howe; J. X. teaches a method of predicting a subsequent PAN and expiration date associated with an expired card for card on file recurring payments and updating the card information following expiry of the first account. 
c.	US 20140258099 A1 to Rosano; S.A. teaches a method of updating expiration date information for reissued cards.
d.	Rosano (U.S. Pub No. 20140032409 A1) provides a method for processing a card-not-present account-on-file transaction. The transaction involves a cardholder using payment card information stored by a merchant. The method includes receiving an authorization request message for the transaction, the authorization request message received at a payment network from an acquirer associated with the merchant and receiving an authorization response message, the authorization response message received at the payment network from an issuer. The authorization response includes a denial indicator indicating that the transaction has been denied. The method further includes querying a database coupled to the payment network to determine whether the database includes updated payment card information for a payment card associated with the transaction. The method additionally includes transmitting the updated payment card information associated with the payment card account identifier associated with the transaction to the acquirer for the acquirer to communicate to the merchant.
e.	Laracey (U.S. Pub No. 20160217448 A1) discloses systems, methods and apparatus for conducting payment transactions. Pursuant to some embodiments, the payment transactions may be conducted between a consumer operating a mobile device and a merchant.
f.	Tripathi (U.S. Pub. No. 20190114611 A1) discloses automatically linking accounts in an electronic wallet including: receiving first account data corresponding to a first portable financial device stored in an electronic wallet; determining user information corresponding to the first account data; determining, based on the user information, whether a second portable financial device is associated with the user; determining second account data corresponding to the second portable financial device, wherein the second account data is not stored in the electronic wallet corresponding to the user; and automatically linking the second account data to the electronic wallet. A system and computer program product for automatically linking accounts in the electronic wallet are also disclosed.
g.	Baker (US Pub No. 20070106582 A1) discloses systems and methods of detecting fraud. In particular, one embodiment includes a system and method of detecting fraud in transaction data such as payment card transaction data. For example, one embodiment includes a computerized method of detecting that comprises receiving data associated with a financial transaction and at least one transacting entity, wherein the data associated with the transacting entity comprises at least a portion of each of a plurality of historical transactions of the transacting entity, applying the data to at least one first model, generating a score based on the first model, and generating data indicative of fraud based at least partly on the score. Other embodiments include systems and methods of generating models for use in fraud detection systems.
h.	Rosano (US 20070106582 A1) teaches uses systems and methods of detecting fraud. In particular, one embodiment includes a system and method of detecting fraud in transaction data such as payment card transaction data. For example, one embodiment includes a computerized method of detecting that comprises receiving data associated with a financial transaction and at least one transacting entity, wherein the data associated with the transacting entity comprises at least a portion of each of a plurality of historical transactions of the transacting entity, applying the data to at least one first model, generating a score based on the first model, and generating data indicative of fraud based at least partly on the score. Other embodiments include systems and methods of generating models for use in fraud detection systems.
i.	Braski (U.S. Pub. No. US 20160117679 A1) teaches a wallet integration server that generates a list of one or more vendors for presentation to a user responsive to a successful authentication of the user. Upon receiving a selection of at least one vendor from the list of vendors by the user, the wallet integration server generates and transmits a validation request to the at least one vendor for validating the user. Responsive to a successful validation of the user by the at least one vendor, the wallet integration engine generates and transmits a message comprising payment information associated with the user to the at least one vendor. Further, the wallet integration server receives a notification confirming receipt of the payment information by the at least one vendor.
j.	Teicher (US 6076075 A) teaches a payment unit for serving a customer making a purchase. The customer has an electronic wallet containing an electronic checkbook for making payments for purchases of not less than a minimal checkbook payment sum, the electronic wallet furthermore containing an electronic purse for making payments for purchases of not greater than the value stored therein, the payment unit being part of a retail unit containing a point of sale for determining a purchase price. The payment unit includes a wallet interface for communication with the electronic wallet and a transaction manager. The transaction manager is operative, upon receiving the purchase price and communicating with the electronic wallet, to selectively execute, upon the purchase price being less than the minimal checkbook payment sum, either receiving the purchase price from the electronic purse or receiving from the electronic checkbook a paid sum not less than the minimal checkbook payment sum, and adding to the electronic purse the difference between the paid sum and the purchase price.
k.	Teicher (US 5744787 A) is pertinent because it uses a retail unit facilitating a purchase of a customer having an electronic wallet (9) which includes an electronic checkbook (320) and an electronic purse (310). The retail unit includes a POS (10) which determines the purchase price, and a payment unit (8) for receiving payment from electronic wallet (9). Payment unit (8), upon receipt of an electronic wallet (9) and of a purchase price from POS (10), determines automatically whether to: (a) receive via electronic checkbook (320) a purchase price. a predetermined minimal checkbook payment sum; or, (b) receive the purchase price from electronic purse (310); or, (c) first replenish the electronic purse (310) via electronic checkbook (320) with at least the larger of a predetermined minimal purse replenishment sum and the difference between the purchase price and the electronic purse's stored value, and then receive the purchase price from electronic purse (310).
l.	McDonald (US 20180165728 A1) teaches Methods and apparatus described as using machine vision and machine learning to eliminate many of the steps of a typical retail transaction. For example, implementations are contemplated in which a user simply removes an item from a retail location to effect the transaction.
m.	Gotlieb (US 20170046679 A1) teaches Systems and methods for using stored-value cards in a manner that mimics post-paid (credit) accounts. The systems and methods disclosed herein allow for the use of a stored-value card to make purchases without requiring the stored-value card to be loaded with funds prior to making a purchase. The systems and methods allow for an unfunded stored-value card to be issued to a consumer at the consumer's request and the funds to be loaded onto a stored-value card at the time of a purchase by the consumer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3694                                                                                                                                                                                             
/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694